Name: Commission Regulation (EEC) No 3035/82 of 16 November 1982 re-establishing the levying of customs duties on other outer garments and clothing accessories, products of category 75 (code 0750) originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/6 Official Journal of the European Communities 17 . 11 . 82 COMMISSION REGULATION (EEC) No 3035/82 of 16 November 1982 re-establishing the levying of customs duties on other outer garments and clothing accessories, products of category 75 (code 0750), originating in South Korea , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of other outer garments and clothing accessories, products of category 75, the ceiling should be 14 680 pieces ; whereas on 9 November 1982 the amount of imports into the Community of the products in question originating in South Korea, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 , which provides that the ceiling should not be exceeded , customs duties should be re-established, in respect of the products in question in relation to South Korea, Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Article 1 Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion , originating in any of the said countries and terri ­ tories , once the relevant Community ceiling has been reached ; As from 20 November 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 , shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Code Category CCT heading No NIMEXE code ( 1982) Description ( 1 ) (2) ( 3 ) (4) 0750 75 ex 60.05 A II 60.05-66 ; 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Men's and boys ' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized, of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits (') OJ No L 365 , 21 . 12 . 1981 , p . 90 . 17. 11 . 82 Official Journal of the European Communities No L 320/7 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1982. For the Commission Karl-Heinz NARJES Member of the Commission